     Case 1:19-cv-11633-GBD-OTW Document 122 Filed 08/23/21 Page 1 of 3




                                                      August 18, 2021

By ECF

Hon. Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
                                                MEMO ENDORSED
New York, NY 10007

       Re:     Joint status letter and unopposed request to extend the stay of proceedings in
               Make the Road New York v. Blinken, No. 19-cv-11633

Dear Judge Wang:

        The parties are submitting this joint status letter in response to the Court’s May 24, 2021,
Order, ECF No. 117. The defendants request that the Court extend the stay of proceedings in this
action for 90 days (until November 22, 2021) as detailed further below.

        The plaintiffs in this case are challenging three Government actions that pertain to the
entry of persons into the United States: (1) a January 2018 revision to portions of the Department
of State Foreign Affairs Manual, 9 FAM § 302.8-2, pertaining to evaluation of whether a visa
applicant is likely to become a “public charge” under the Immigration and Nationality Act, 8
U.S.C. § 1182(a)(4); (2) the President’s October 2019 Proclamation concerning Suspension of
Entry of Immigrants Who Will Financially Burden the United States Healthcare System, in Order
to Protect the Availability of Healthcare Benefits for Americans, Proclamation No. 9945, 84 Fed.
Reg. 53,991 (Oct. 4, 2019); and (3) the October 2019 interim final rule published by the
Department of State amending its regulation governing the application of the “public charge”
provision, 22 C.F.R. § 40.41, Visas: Ineligibility Based on Public Charge Grounds, 84 Fed. Reg.
54,996 (Oct. 11, 2019).

       None of these actions is currently being applied. The January 2018 guidance was
superseded by new guidance reflecting the October 2019 rule and is no longer in use. The
President revoked the October 2019 Proclamation on May 14, 2021. Proclamation No. 10,209,
86 Fed. Reg. 27,015 (May 14, 2021), https://www.govinfo.gov/content/pkg/FR-2021-05-
19/pdf/2021-10686.pdf. The defendants’ view is that the claims pertaining to the January 2018
guidance and the October 2019 Proclamation are moot.

       The Court entered a preliminary injunction in July 2020 barring enforcement of all three
challenged actions. Mem. Decision and Order 52, ECF No. 88. The defendants filed an appeal
from the July 2020 preliminary injunction, but the parties stipulated to dismissal of the appeal.
See Mandate, ECF No. 118.

        On February 2, 2021, the President issued an Executive Order calling for the Secretary of
State to review agency actions related to implementation of the public charge ground of
inadmissibility, 8 U.S.C. § 1182(a)(4)(A). Exec. Order No. 14,012, 86 Fed. Reg. 8277 (Feb. 2,
2021), https://www.govinfo.gov/app/details/FR-2021-02-05/2021-02563. In light of that
      Case 1:19-cv-11633-GBD-OTW Document 122 Filed 08/23/21 Page 2 of 3

                                               -2-


Executive Order and the review the Department of State is conducting under that Order, the
defendants requested a 90-day stay of proceedings. Judge Daniels granted that request in a
February 22, 2021, Order, ECF No. 110. This Court’s May 24, 2021, Order extended that stay
until August 23, 2021.

        The Spring 2021 Unified Agenda of Regulatory and Deregulatory Actions includes an
item pertaining to the public charge rule, Visas: Ineligibility Based on Public Charge Grounds,
https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1400-AE87, with
the following abstract:

       The Department’s 2019 IFR has not yet been finalized. Given the many changed
       circumstances since the IFR was published, the Department intends to solicit
       information from the public prior to finalizing this rule. Since the 2019 IFR is
       based on a rule that is no longer the policy of the Department of Homeland
       Security, the Department intends to publish a notice in the Federal Register to
       solicit further comments on whether the 2019 IFR should be rescinded or revised
       and what final rule should be adopted, if any. Rulemaking on this topic is a
       priority for the Department.

Id.

        In light of the Executive Order and the review the Department of State is conducting
under the Order and the further anticipated action described above, the defendants request that
the Court extend the stay of proceedings in this action for 90 days (until November 22, 2021).
The plaintiffs do not oppose the request in light of this Court’s preliminary injunction remaining
in effect, though they reserve the right to seek to advance the case if circumstances change. The
defendants agree that a stay should not preclude either side from making a request to lift the stay
if circumstances change.

       Accordingly, the defendants respectfully request that the Court extend the stay of
proceedings in this action for 90 days (until November 22, 2021).

                                                     Sincerely,

                                                     /s/
                                                     James C. Luh
                                                     Senior Trial Counsel
                                                     United States Department of Justice

                                                     /s/ Andrew J. Ehrlich
                                                     Andrew J. Ehrlich
                                                     Paul, Weiss, Rifkind, Wharton, & Garrison
                                                     LLP
                                                     Counsel to Plaintiffs

Cc: All counsel of record via ECF
Case 1:19-cv-11633-GBD-OTW Document 122 Filed 08/23/21 Page 3 of 3



       Application GRANTED. The stay is extended until November 22, 2021. The
       parties shall submit another joint status letter on November 17, 2021.

       SO ORDERED.



       _________________________
       Ona T. Wang       8/23/21
       U.S.M.J.
